 


113 HRES 499 EH: Condemning the violation of Ukrainian sovereignty, independence, and territorial integrity by military forces of the Russian Federation.
U.S. House of Representatives
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 499 
In the House of Representatives, U. S.,

March 11, 2014
 
RESOLUTION 
Condemning the violation of Ukrainian sovereignty, independence, and territorial integrity by military forces of the Russian Federation. 
 
 
Whereas the United States has been strongly committed to the sovereignty, democratic development, and prosperity of Ukraine since it secured its independence from the Soviet Union in 1991; 
Whereas on January 29, 2014, the Committee on Foreign Affairs of the House of Representatives agreed to House Resolution 447, supporting the democratic and European aspirations of the people of Ukraine and their right to choose their own future free of intimidation and fear, which resolution was agreed to by the House of Representatives on February 10, 2014; 
Whereas the Ukrainian people have the right to freely determine their future, including their country’s relationship with other countries and international organizations, without interference, intimidation, or coercion by other countries;  
Whereas closer relations with Europe hold out the prospect of a more stable and prosperous Ukraine, which would be of benefit to all countries, including Russia;  
Whereas the military intervention by the Russian Federation in Crimea is a violation of Ukraine’s sovereignty, independence, and territorial integrity;  
Whereas this military intervention is a violation of international law, including the Russian Federation’s obligations under the United Nations Charter;  
Whereas this military intervention is a violation of the Russian Federation’s obligations under the 1994 Budapest Memorandum on Security Assurances, in which it pledged to respect the independence and sovereignty and the existing borders of Ukraine and to refrain from the threat or use of force against the territorial integrity or political independence of Ukraine;  
Whereas by its military intervention in Ukraine, the Russian Federation has violated the provisions of the Helsinki Final Act Declaration of Principles Regarding Relations Between Participating States of the Organization for Security and Cooperation in Europe;  
Whereas the Russian Federation’s military intervention in Crimea represents a reckless escalation of its long-standing efforts to pressure Ukraine through political, diplomatic, and economic means to reduce its ties to Europe and the West and force it into a closer association with Russia, including through the establishment of a Eurasian Union;  
Whereas the Russian Federation has used and is continuing to use coercive economic measures, including the manipulation of energy prices and supplies, and trade restrictions to place political pressure on Ukraine and other countries in the region;  
Whereas the Government of Ukraine has exercised extraordinary restraint to date in response to the use of force against it on its territory; 
Whereas the instability in Ukraine has forced 230 Peace Corps volunteers to leave Ukraine; and 
Whereas the immediate deployment of international monitors from either the Organization for Security and Cooperation in Europe or the United Nations to Crimea and in other Ukrainian regions would provide transparency and objective reporting regarding threats of violence and military activity, and regarding civil and political rights, and also enhance the security of the Ukrainian people in all regions: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the violation of Ukrainian sovereignty, independence, and territorial integrity by military forces of the Russian Federation;  
(2)states that the military intervention by the Russian Federation— 
(A)is in breach of its obligations under the United Nations Charter;  
(B)is in violation of the 1994 Budapest Memorandum on Security Assurances, in which it pledged to respect the independence and sovereignty and the existing borders of Ukraine and to refrain from the threat of use of force against the territorial integrity or political independence of Ukraine; and  
(C)poses a threat to international peace and security;  
(3)calls on the Russian Federation to remove all of its military forces from Ukraine’s Crimean peninsula, other than those operating in strict accordance with its 1997 agreement on the Status and Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine, and to refrain from interference in all regions of Ukraine, including by ending its support of separatist and paramilitary forces in Crimea;  
(4)declares that the Ukrainian people have the right to determine their own future free from outside interference;  
(5)commends the Ukrainian Government for its continued restraint and avoidance of military provocations;  
(6)calls on the Ukrainian Government to continue to protect the rights of all minority populations within Ukraine and make clear that it represents all Ukrainian citizens;  
(7)calls on all Ukrainians to respect the legitimate government authorities in all parts of Ukraine, including in eastern and southern Ukraine, as well as to respect all Ukrainian laws and the Constitution of Ukraine;  
(8)calls for the deployment of independent monitors from the Organization for Security and Cooperation in Europe in Crimea and other areas of Ukraine; 
(9)calls on NATO allies and European Union member states to immediately suspend military cooperation with Russia, including restricting sales to the Russian government of lethal and non-lethal military equipment that might be used to support further aggression in Ukraine or elsewhere in the region;  
(10)calls upon the President and the leaders of other democratic states to boycott the G–8 summit in Sochi, Russia, to convene a G–7 summit in June 2014 outside of Russia that does not include Russia, and to consider expelling Russia from the group, given its record of international aggression, domestic repression, and human rights records that are inconsistent with democratic standards;  
(11)calls on the Administration to work with our European allies and other countries to impose visa, financial, trade, and other sanctions on senior Russian Federation officials, Russian and Ukranian oligarchs and others complicit in Russia’s intervention and interference in Ukraine, majority state-owned banks and commercial organizations, and other state agencies, as appropriate;  
(12)states that the United States should participate with its European allies, other countries, and international organizations in a coordinated effort to provide the Ukrainian government with financial, economic, and technical assistance, including asset recovery, to assist a domestic economic recovery program that includes fundamental reforms and effective anti-corruption measures;  
(13)calls on the United States, its European allies, and other countries and international organizations to provide assistance to ensure that new elections scheduled for May 2014 are free, fair, and in full accordance with international standards;  
(14)calls on the United States and its European allies, other countries, and international organizations to develop a long-term strategy to support economic development and reform in Ukraine, including through enhanced relationships with Western countries, organizations and institutions; 
(15)calls on Ukraine and European countries and former Soviet Republics to support energy diversification initiatives to reduce Russian control of energy exports, including by promoting energy efficiency and reverse natural gas flows from Western Europe, and calls on the United States to promote increased natural gas exports and energy efficiency;  
(16)supports efforts by Ukraine to achieve energy independence; 
(17)supports efforts by Ukraine to improve transparency, combat corruption, and protect individual rights through an independent judiciary and strong rule of law; and  
(18)affirms the right of all countries in the region to exercise their sovereign rights within their internationally recognized borders free from outside intervention and to conduct their foreign policy in accordance with their determination of the best interests of their peoples.  
 
Karen L. Haas,Clerk.
